Exhibit 3.2 FIRST AMENDED AND RESTATED BYLAWS OF NUZEE INC. I. SHAREHOLDER'S MEETING. .01 Annual Meetings. The annual m eeting of the shareholders of this C orporation, for the purpose of election of Directors and for such other business as m ay come before it, shall be h e ld at the regist e red office of the Corporation, or such other places, either within or without the State of Nevada, as m ay be designated by t h e notice of the m eeting, within three months after the calendar year ends, commencing in 2014. Special Meeting. Special m eetings of the shareholders of this Corporation m ay be called at any ti m e by the holders of ten percent (
